LANDRIEU, J.,
concurs with reasons.
| Louisiana Revised Statute 22:1023 is designed to prevent insurers from using genetic information to deny coverage. In this case, the underwriting department of Blue Cross obtained from its claims department a diagnostic code that had been utilized to bill health care claims of Ms. Doe during her childhood when her physical characteristics suggested that she might have or develop Marfan’s Syndrome, a genetic disorder. Despite the fact that Ms. Doe was never diagnosed with or treated for that disorder, Blue Cross used this ten-year-old genetic information, to which it was privy solely because it had *139covered Ms. Doe’s family in the past, to deny Ms. Doe coverage when she applied as an adult: This type of conduct is exactly what the statute was designed to prevent.
On this basis I respectfully concur in the result reached by the majority.